Exhibit 10.20
 
 
 
FIFTH RENEWAL, EXTENSION AND MODIFICATION AGREEMENT
 
THE STATE OF TEXAS
§
 
COUNTY OF HARRIS
§

 


This Fifth Renewal, Extension and Modification Agreement (the "Agreement") is
executed effective March 1, 2013 (the "Effective Date") by and among THE MINT
LEASING NORTH, INC., a Texas corporation (hereinafter called the "Borrower"),
JERRY WAYNE PARISH, VICTOR MANUEL GARCIA and THE MINT LEASING, INC., a Texas
corporation (individually and collectively, hereinafter called the "Guarantor")
and MOODY NATIONAL BANK (hereinafter called the "Lender") to evidence their
agreement as follows:
 
WIT N E S S E T H:


WHEREAS, the Lender is the legal and equitable owner and holder of that certain
Revolving Line of Credit Promissory Note dated July 24, 2009 in the original
principal amount of $10,000,000.00, made by the Borrower and payable to the
order of the Lender (hereinafter called the "Note") which Note evidenced that
ce1iain revolving line of credit loan by the Lender to the Borrower (the "Loan")
secured in part by that certain Collateral Assignment and Security Agreement of
even date with the Note; and,
 
WHEREAS, each of the Guarantor executed certain guaranty agreements dated of
even date with the Note, guaranteeing the obligations of the Borrower under the
Note and all other obligations of the Borrower under any and all of the
documents and instruments seeming, evidencing and relating to the Loan (all such
documents and instruments, including those executed in connection with the First
Renewal, the Second Renewal, the Third Renewal, the Fourth Renewal, all as
hereinafter defined, hereinafter collectively called the "Loan Documents");
 
WHEREAS, in connection  with the Note, the Borrower,  the Guarantor and the
Lender also entered into that certain Loan Agreement  dated of even date with
the Note which stipulated  the use of the funds advanced under the Note; and,
 
WHEREAS, effective December 31, 2009,   the Lender, the Borrower  and the
Guarantor executed that ce1iain Renewal, Extension and Modification Agreement
(the "First Renewal")  which renewed and extended  the maturity of the Loan
until February 28, 2010 and modified  certain other terms of the Loan Documents,
including, without limitation, the Note and the Loan Agreement; and,
 
WHEREAS, effective February 10, 2010, the Lender, the Borrower and the Guarantor
executed that ce1iain Second Renewal, Extension and Modification Agreement (the
"Second Renewal") which renewed and extended the maturity of the Loan until
February 28, 2011, removed the revolving line of credit aspect of the Loan and
additionally modified certain other terms of some of the Loan Documents,
including, without limitation the Note and the Loan Agreement; and,
 
 
 

--------------------------------------------------------------------------------

 


WHEREAS,  effective  February 10, 2011,  the Lender, the Borrower and the
Guarantor executed that certain Third Renewal, Extension and Modification
Agreement (the "Third Renewal") which renewed and extended the mah1rity of the
Loan until March 1, 2012 and modified certain other terms of some of the Loan
Documents, including, without limitation the Note and the Loan Agreement; and,
 
WHEREAS, effective March 1, 2012, the Lender, the Borrower and the Guarantor
executed that certain Fourth Renewal, Extension and Modification Agreement (the
"Fourth Renewal") which renewed and extended the maturity of the Loan until
March 1, 2013 and modified certain other terms of some of the Loan Documents,
including, without limitation the Note; and,
 
WHEREAS, the Borrower and the Guarantor have requested a further renewal of the
Loan and an extension of the Scheduled Maturity Date (as defined herein) and to
further modify certain other terms of the Loan Documents as provided for herein;
and,
 
WHEREAS, the Lender is agreeable to the foregoing, subject to and in accordance
with all of the terms and conditions of this Agreement.
 
NOW THEREFORE, for and in consideration of the premises and of the  mutual
covenants and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
(1)  As of the Effective Date, the outstanding principal balance due and payable
under the Note is $1,290,462.27.  Any and all accrued interest has been paid
current to the Effective Date.
 
(2)  As of the Effective Date, the Note is hereby renewed, extended and modified
as follows:
 
(a)  The "Scheduled Maturity Date" shall be March 1, 2014, upon which date any
and all unpaid principal and all unpaid accrued interest shall be due and
payable in full.
 
(b)  The "Base Rate" shall mean a fixed six and 75/100ths percent (6.75%) per
annum.
 
(c)  Payments of principal and  accrued interest  on the indebtedness  are
payable in monthly installments of $62,500.00 each, the first installment to
become due and payable on April 1, 2013 and one of said installments to become
due and payable on the same day of each and every succeeding calendar month
thereafter until the Scheduled Maturity Date.  As said installments are paid,
they are to be applied first to the payment of interest accrued on the entire
amount of said indebtedness unpaid at the time of said payment, and the balance,
if any, shall be applied to the payment of principal.
 
 
2

--------------------------------------------------------------------------------

 
 
The Borrower understands that the monthly installments of principal and interest
referred to above are based upon a hypothetical amortization period proposed by
the Borrower and agreed to by the Lender; that such installments will not
amortize fully the unpaid principal balance of the Note by the Scheduled
Maturity Date; that the final installment will be a "balloon" payment; and the
Lender has no obligation to refinance such "balloon" payment.
 
(3)  All rights, remedies, titles, liens, security interests and equities
evidenced by the Note or any of the remaining Loan Documents are hereby
acknowledged by all parties hereto to be valid and subsisting and are hereby
recognized to be continued in full force and effect.
 
(4)  It is agreed and acknowledged by the parties hereto that the Lender's
requirements in exchange for the consents and modifications herein contained are
reasonable in all respects.
 
(5)  The Borrower and the Guarantor agree that all of the Lender's rights and
privileges arising by operation of law or arising out of or in connection with
the Note, the Loan Agreement and/or the other Loan Documents (originally and as
amended and modified by the First Renewal, the Second Renewal, the Third
Renewal, the Fourth Renewal and this Agreement) shall be and remain in full
force and effect as therein provided, unimpaired by the transaction described
herein. Without limiting the generality of the foregoing, it is expressly agreed
and understood that the Lender does not waive any existing event of default or
breach under the Note, the Loan Agreement or any of the other Loan Documents.
 
(6)  Nothing herein contained shall in any wise impair the Loan Agreement or the
other Loan Documents or any security held therefor, or alter, waive, annul, vary
or affect any provision, condition or covenant contained therein, except for,
and to the extent of the matters provided herein or provided pursuant hereto,
nor affect nor impair any rights, powers or remedies of the Lender thereunder,
it being the express intent of the parties hereto that the Loan Agreement, the
other Loan Documents, and all other instruments and documents executed by any
party in connection therewith shall continue in full force and effect, except as
may otherwise be expressly provided herein.
 
(7)  This Agreement and the underlying documents to which defined terms herein
refer (as modified herein) embody the entire agreement of the parties hereto
concerning the subject matter hereof, and supercedes any prior understandings or
written or oral agreements between the parties respecting the subject matter
hereof.  No variation, modification or alteration of the terms hereof shall be
binding upon any party hereto unless set forth in an express formal amendment
document executed by all parties hereto.
 
 
3

--------------------------------------------------------------------------------

 
(8)  The Borrower acknowledges and represents that the liens and security
interests created and evidenced by the Loan Documents are valid and existing
liens of the recited dignity and priority, and the Borrower acknowledges and
agrees that there exists no offset, counterclaim or defense of any kind to the
Note, the Loan Agreement or to any of the Loan Documents as modified hereby.
 
(9)  By their execution of this Agreement, each of the Guarantor hereby (i)
acknowledge and consent to the terms and provisions hereof; (ii) ratify and
confirm their guaranty agreement, including all interest and costs of
collection, to or for the benefit of the Lender; (iii) agree that their guaranty
agreement are and shall remain in full force and effect and that the terms and
provisions of their guaranty agreements cover and pertain to the Note, the Loan
Agreement and the other Loan Documents  as modified hereby; (iv) acknowledge
that there are no claims or offsets against, or defenses or counterclaims to,
the terms and provisions of their guaranty agreements or the other obligations
created and evidenced by guaranty agreements; (v) certify that the
representations and warranties contained in their guaranty agreements remain
true and correct representations and warranties  of each of the Guarantor as of
the Effective Date hereof; and (vi) acknowledge that the Lender has satisfied
and performed its covenants and obligations under their guaranty agreement, the
Loan Agreement and the other Loan Documents, and that no action or failure to
act by or on behalf of, the Lender has or will give rise to any cause of action
or other claim against the Lender for breach of their guaranty agreements, the
Loan Agreement or the other Loan Documents  or otherwise.
 
(10)  In consideration of the renewal and extension of the Loan, the
Borrower  and the Guarantor hereby waive and release the Lender from any and all
claims and defenses, known or unknown, with respect to the Note, the Loan
Agreement and the other Loan Documents and the transaction contemplated thereby
and hereby.
 
(11)  The Borrower and the Guarantor hereby acknowledge the terms of this
Agreement and ratify and affirm their obligations under, and acknowledge, renew
and extend their continued liability under, the Note, the Loan Agreement and
each Loan Document to which they are a party and agree that the Note, the Loan
Agreement and each Loan Document to which they are a party remains in full force
and effect.
 
(12)  This Agreement embodies the entire agreement and understanding among the
Borrower, the Guarantor and the Lender relating to the subject matter sand
supersedes all prior proposals, negotiations, agreements and understandings
relating to such subject matter. The Borrower and the Guarantor certify that
they are relying upon no representation, warranty, covenant or agreement except
for those set forth in this Agreement.
 
(13)  This Agreement may be executed in any number of counterparts and by any
party hereto on a separate counterpart, each of which when so executed and
delivered shall be deemed an original and all of which when taken together shall
constitute one and the same instrument.


 


 
4

--------------------------------------------------------------------------------

 


 
THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 


EXECUTED effective on the date first set forth above.




 
BORROWER:
 
THE MINT LEASING NORTH, INC., a Texas corporation
     
By: /s/ Jerry Parish
 
Jerry Parish, President
     
GUARANTOR:
     
/s/ Jerry Wayne Parish
 
JERRY WAYNE PARISH
     
/s/ Victor Manuel Garcia
 
VICTOR MANUEL GARCIA
     
THE MINT LEASING, INC., a Texas corporation
     
By: /s/ Jerry Parish
 
Jerry Parish, President





ACCEPTED AND AGREED TO BY THE LENDER:
MOODY NATIONAL BANK


By: /s/ Steve Smith
Steve Smith, Executive Vice President




 


 
5

--------------------------------------------------------------------------------

 




THE STATE OF TEXAS
§
 
COUNTY OF HARRIS
§

 

This instrument was acknowledged before me on this the 26 day of March, 2013, by
Jerry Parish, the President of The Mint Leasing North, Inc., a Texas
corporation, on behalf of said corporation.
 

 
Seal
Notary Public State of Texas
/s/ F. Martinez                                                        FRANCES
MARIE MARTINEZ Notary Public in and for the State of Texas    
Notary Public, State of Texas
My Commission Expires
August 22, 2016
   

 
 


THE STATE OF TEXAS
§
 
COUNTY OF HARRIS
§

 

This instrument was acknowledged before me on this the 26 day of March, 2013, by
Jerry Wayne Parish.
 

 
Seal
Notary Public State of Texas
/s/ F. Martinez                                                        FRANCES
MARIE MARTINEZ Notary Public in and for the State of Texas    
Notary Public, State of Texas
My Commission Expires
August 22, 2016
   

 
 


THE STATE OF TEXAS
§
 
COUNTY OF HARRIS
§

 

This instrument was acknowledged before me on this the 26 day of March, 2013, by
Victor Manuel Garcia.
 

 
Seal
Notary Public State of Texas
/s/ F. Martinez                                                        FRANCES
MARIE MARTINEZ Notary Public in and for the State of Texas    
Notary Public, State of Texas
My Commission Expires
August 22, 2016
   

 
 


THE STATE OF TEXAS
§
 
COUNTY OF HARRIS
§

 

This instrument was acknowledged before me on this the 26 day of March, 2013, by
Jerry Parish, the President of The Mint Leasing, Inc., a Texas corporation, on
behalf of said corporation.
 

 
Seal
Notary Public State of Texas
/s/ F. Martinez                                                        FRANCES
MARIE MARTINEZ Notary Public in and for the State of Texas    
Notary Public, State of Texas
My Commission Expires
August 22, 2016
   

 
 
 
6

--------------------------------------------------------------------------------

 
 
 


THE STATE OF TEXAS
§
 
COUNTY OF FORT BEND
§

 

This instrument was acknowledged before me on this the 27th day of March, 2013,
by Steve Smith, the Executive Vice President of Moody National Bank, a national
banking association, on behalf of said association.
 

    /s/ Jennifer Galvez                                                Notary
Public in and for the State of Texas      
 
Seal
Notary Public
State of Texas
Comm. Expires 04-12-2014
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 